WTSS, Judge
(concurring in the result):
The majority reasons that appellant’s theory of “consent” requires that Specialist G’s “consent” be viewed as retroactive to the instant of his entry into her. I agree with the majority that, where the purported “consent” truly would have to be retroactive, it would not transform what was rape into something else. See F. Bailey and H. Rothblatt, Crimes of Violence: Rape and Other Sex Crimes § 433 at 279 (1973) (“After the offense has been committed by penetration, no submission or consent given by the woman will avail the defendant.”). An example would be an instance in which a woman knowing that she is being penetrated and knowing who is her penetrator — resists but, for some reason, subsequently consents.
Retroactivity, however, is not what appellant’s theory really is about. Instead, notwithstanding a possible contrary reading of United States v. Booker, 25 MJ 114 (CMA 1987), it is arguable that appellant’s behind-the-back maneuver was not rape at all initially because the act of intercourse itself was not with force and without Specialist G’s consent.* See Art. 120, Uniform Code of Military Justice, 10 USC § 920.
Instead of fully analyzing and resolving this very complex question as the majority does, I prefer to wait until such time as it will be determinative of an appeal. Here, it is not, for application of it simply does not fit the facts of this case. The question before this Court is the legal sufficiency of the evidence, see Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979); and I am satisfied that the evidence marginally is adequate from which a rational factfinder could have found force and lack of consent beyond a reasonable doubt, based on Specialist G’s testimony of what she said to *251appellant when she turned around and saw who it was and upon her testimony that she immediately began to pull away but was pulled back by appellant. Upon this rationale, I agree with the disposition of this appeal ordered by the majority.

 See R. Perkins and R. Boyce, Criminal Law 214—16 (3d ed. 1982); compare § 434 with § 435 of F. Bailey and H. Rofhblatt, Crimes of Violence: Rape and Other Sex Crimes 279 (1973). Perkins, supra at 216, suggests that, where the woman consents to the act of sexual intercourse itself but has been misled as to the identity of her lover, the fraud is “in the inducement,” not "in the factum,” and thus is not rape. Bailey and Rothblatt, supra at 279-80, apparently agree as to statutes that embody the common-law definition of rape as requiring force and lack of consent, such as ours; they distinguish such a case from one in which the woman physically or mentally is incapable of consenting to the sexual act itself, where lack of consent therefore is assumed and the requisite force may be found in the act of penetration. Although this issue is one that apparently arises only quite infrequently in the courts, interestingly an opinion on point was reported out of the New York state court system just earlier this year which reflects at least the lack of absurdity, and possibly the merit, in appellant’s position. See State v. Hough, 159 Misc.2d 997, 607 N.Y.S.2d 884 (Dist. Ct., Nassau County, 1st. Dist., Crim. Term—Jan. 13, 1994).
Judge Cox’s opinion in United States v. Booker, 25 MJ 114, 116 (CMA 1987), appears to limit fraud in the inducement to verbal trickery, apparently to the exclusion of physical trickery. Instead, he includes within fraud in the factum "both the nature of the act and some knowledge of the identity of the participant.” The separate opinion of then-Chief Judge Everett seems to disagree, however; and the separate "concurring” opinion of then-judge Sullivan expressly notes "reservations concerning what constitutes 'fraud in the factum.' " Id. at 119. Accordingly, I do not consider that the Court in Booker resolved this subtly complex issue.